PER CURIAM:
Edson Furtado appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Furtado v. Manger, No. 8:07-cv-03403-RWT (D.Md. Feb. 1, 2008). Furtado’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.